Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 11/20/20.
 	Claims 1-7, 9, 10, 12-22 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-7, 9, 10, 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerle et al. (US Pub No. 2014/0297336), in view of Getchius et al. (US Pub No. 2014/0149128).
As to claims 1, 14, 19, Hoerle teaches a device, comprising:
	a memory that stores computer executable components (i.e. a system and method in which contract terms from a first electronic representation of a contract are used to form at least a part of a second electronic representation of the contract, [0009]);
	a processor that executes the computer executable components stored in the memory, wherein the computer executable component comprise:
an extraction (i.e. Thus, because at least a portion (e.g., rate schedule terms 106) of the electronic representation 105 of the contract need not be manually entered into the contract management application 104, the time involved with creating the electronic representation 105 for use by the management application 104 in managing the contract is minimized, [0025]) component that:
(i.e. a plain English description of the electronic representation 406 is provided to the contract management tool 402, [0040]) one or more unstructured documents to identify unstructured information that define a rule intended to control an operation of a system, (i.e. Claim adjudication application 202 is also included, which uses electronic representations 204A and 204B of the contracts to determine the payment amount for claims submitted to the insurer by Service Providers A and B, [0027]);
		transform the unstructured information into at least one structured representation according to a structured format (i.e. adapter 404 is operable to translate the electronic representation 406 of the financial terms into an inter-adapter format, e.g., XML, [0039]),
		transform (i.e. translating a first electronic representation 406 of contract terms into a second electronic representation 403A of contract terms, [0034]) the at least one structured representation (i.e. adapter 403 ... receiving the electronic representation from adapter 404 ... the adapter 403 is operable to translate the received electronic representation of the financial terms (which is received in the inter-adapter format) to a format desired by contract management tool 402 ... to import the financial terms 41 into the electronic representation 403A, [0039]) into at least one computer readable algorithm (i.e. the system uses the first electronic representation of contract terms to generate at least a portion of a second electronic representation of the contract that is used by a second application .... the second electronic representation of the contract can be created more efficiently than requiring a user to manually enter the terms that are represented in the first electronic representation, [0041]); and
(i.e. the rate terms ... are used to accurately import these rate terms into the electronic representations 209A and 209B on the contract management tool, [0030]) that determines respective measures of validity (i.e. the rate terms provided to the contract management application accurately specify the rate terms of the electronic representation of the contract that will be used by the claim adjudication system ... further information, such as contract term (e.g., expiration date), [0012]) of the at least one computer readable algorithm based on application of the at least one computer readable algorithm to historical operational data (i.e. service discount terms 30, user permissions 31, schedule 32, previous contracts 33, legal provisions 34, [0031]; based on historical performance data, [0033]) for the system that represents operations performed by the system (i.e. the contract management application manages the contract to, for example, remind a party of the renewal date for the contract, remind the party of other deadlines (such as fixed payment dates, etc.) that arise under the contract, [0010]).
	Hoerle implicitly teaches “natural language processing” as translating a plain English description of the electronic representation 406 of the financial terms into an inter-adapter format, [0039-0040].
	Hoerle does not clearly state this limitation.
	Getchius teaches this limitation (i.e. The language models may provide a procedural flow that predicts the most likely next procedures, and may estimate a standard of care from conditional probabilities ... The language models may assign likelihoods to any word and/or phrase ... by determining how closely such words and/or phrases match words and/or phrases in the corpus, [0077]).
	Getchius further teaches:
	a validation component (i.e. generate a fraud score ... include a claim 410 with a fraud score that is less than a first threshold, [0062]) that determines respective measures of validity (i.e. The language models may accurately calculate probabilities of any particular sequence of procedures (e.g., known fraudulent sequences, known standard of care sequences, etc.) within a corpus of procedures, [0077]) of the at least one computer readable algorithm based on application of the at least one computer readable algorithm to historical operational data (i.e. previously committed fraud, [0025]; the language models may determine a particular procedure flow to be suspicious since the first visit and the first vaccination should not occur twice, [0077]) for the system that represents operations performed by the system (i.e. Systems and/or methods described herein may utilize machine learning to detect healthcare fraud, [0061]).
It would have been obvious to one of ordinary skill of the art having the teaching of Hoerle, Getchius before the effective filing date of the claimed invention to modify the system of Hoerle to include the limitations as taught by Getchius. One of ordinary skill in the art would be motivated to make this combination in order to provide a procedural flow that predicts the most likely next procedures, and may estimate a standard of care from conditional probabilities in view of Getchius ([0077]), as doing so would give the added benefit of utilizing classifiers, language models to determine inconsistencies in the healthcare information as taught by Getchius ([0037]).

As to claims 2, 15, Getchius teaches the respective measures of validity respectively represent degrees to which results of the application of the at least one computer readable algorithm on the historical operational data reflect at least one outcome of operation of the system in the historical operational data (i.e. fraud detection unit 610 may generate a fraud score for a claim 410, and may classify a claim 410 as "safe," "unsafe," or "for review," based on the fraud score. A "safe" claim may include a claim 410 with a fraud score that is less than a first threshold, [0062]).

As to claims 3, 16, 20, Getchius teaches:
	an evaluation component that selects one or more computer readable algorithms of the at least one computer readable algorithm as one or more accurate interpretations of the rule based on the respective measures of validity, thereby ensuring the one or more computer readable algorithms are consistent with actual operations of the system (i.e. the thresholds and/or range may vary from clearinghouse-to-clearinghouse and/or from claims processor-to-claims processor. The fraud score may represent a probability that a claim is fraudulent, [0063]).

As to claims 4, 17, 21, Getchius teaches the evaluation component further selects the one or more computer readable algorithms based on a defined acceptability criterion for the system, wherein the defined acceptability criterion corresponds to an acceptable operational performance metric for the system (i.e. If fraud detection unit 610 determines that a claim 410 is a "safe" claim, fraud detection unit 610 may notify claims processor 280 that claims processor 280 may safely approve, or alternatively fulfill, claim 410, [0064]).

As per claim 5, Getchius teaches the device of claim 4, wherein the computer executable components further comprise:
an acceptability criteria component that facilitates receiving manual input selecting or defining the defined acceptability criterion (i.e. the first, second, and third thresholds and the range of potential fraud scores may be set by an operator of healthcare fraud detection system 500, [0063]).

As to claims 6, 18, 22, Getchius teaches the device of claim 4, wherein the computer executable components further comprise:
	an acceptability criteria component that employs machine learning analysis of the historical operational data for the system to determine the defined acceptability criterion (i.e. The SVM model may include a supervised learning model with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis, [0073]).

As per claim 7, Getchius teaches the device of claim 1, wherein the extraction component employs structured or semi-structured domain knowledge for the system to the at least one structured representation to the at least one computer readable algorithm (i.e. Dynamic parameter component 770 may utilize scores associated with categories 1610 and/or relations 1620, and domain expertise, to provide a statistically meaningful fraud score. The fraud score may include a probability of healthcare fraud, as identified by the healthcare fraud category 1610, [0112]).

As per claim 9, Getchius teaches the device of claim 3, wherein the at least one computer readable algorithm comprise at least two at least one computer readable algorithms, and wherein the evaluation component combines the at least two at least one computer readable algorithms to generate a final computer readable algorithm (i.e. The language models may model a flow of procedures per beneficiary as a conditional probability distribution (CPD). The language models may provide a procedural flow that predicts the most likely next procedures, and may estimate a standard of care from conditional probabilities, [0077]).

As per claim 10, Getchius teaches the device of claim 1, wherein the computer executable components further comprise:
	a feedback component that receives feedback information regarding a desired output of the at least one computer readable algorithm (i.e. Rules processing component 750 may receive dynamic feedback 520 and/or information 525, and may derive one or more rules based on dynamic feedback 520 and/or information 52, [0079]); and
	a filtering component that filters the at least one computer readable algorithm based on feedback (i.e. Link analysis component 760 may receive dynamic feedback 520 and/or information 525, and may utilize link analysis to determine inconsistencies in dynamic feedback 520 and/or information 525, [0080]).

As per claim 12, Getchius teaches the device of claim 1, wherein the computer executable components further comprise:
	a compliance evaluation component that evaluates compliance with the rule based on the at least one computer readable algorithm, thereby facilitating identification of instances of non-compliance with increased accuracy and efficiency (i.e. Dynamic parameter component 770 may receive the empirical estimates of expected procedure times and/or total treatment durations from linear programming component 730, and may receive one or more rules from rules processing component 750, [0081]).

As per claim 13, Getchius teaches the device of claim 1, wherein the system comprises an insurance organization and wherein the unstructured information defines an insurance claim policy of the insurance organization, and wherein the computer executable components further comprise:
a compliance evaluation component that evaluates received insurance claims using the at least one computer readable algorithm to  determine whether the received insurance claims violate the insurance claim policy (i.e. the healthcare fraud management system may not be limited to arrangements such as Medicare (private or public) or other similar mechanisms used in the private industry, [0025]).

Response to Arguments
Applicant's arguments with respect to claims 1-7, 9, 10, 12-22 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented 
In this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIRANDA LE/Primary Examiner, Art Unit 2153